Citation Nr: 0208935	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-20 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from January 1965 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.




The Board notes that a July 1999 Statement of the Case 
addressed the issue of entitlement to service connection for 
PTSD and entitlement to service connection for a 
dysthymic/anxiety disorder.  However, in a VA Form 9, 
received by the RO in September 1999, the veteran indicated 
that he was not seeking appellate review with respect to the 
issue of entitlement to service connection for 
dysthymic/anxiety disorder.  Therefore, the only issue 
remaining for appellate review is the one listed on the front 
page of this decision. 

In May 2002, the veteran failed to report for a hearing at 
the RO in St. Louis, Missouri before a Member of the Board.  
Therefore, the veteran's hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.702(2001).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for an equitable disposition of the 
claim.

2.  There is no current medical evidence of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty  38 
U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f) (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board observes 
that the veteran has been informed of the elements required 
to support his claim in the statement of the case and 
supplemental statement of the cases issued throughout the 
duration of the appeal.   

Furthermore, while the veteran has indicated on VA Form 21-
4142, that he received treatment from several private 
physicians after discharge from service, it was also noted 
that one of the physicians was retired and that the address 
of another was unknown.  In any event, the veteran did not 
indicate that he had sought treatment for PTSD from any of 
the private physicians.  Therefore, although the VCAA was 
enacted during the pendency of this appeal, the Board finds 
that there has been no prejudice to the appellant in this 
appeal for the reasons noted herein.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  In general, where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.

I.  Factual Background

The contends that he has PTSD as a result of having to guard 
the corpses of individuals killed in Vietnam at a transit 
point in Japan and from having to recover the body parts of 
military personnel who had been killed when a train struck 
the motor vehicle in which they were riding.  

Service medical records, to include a June 1966 examination 
for separation report are negative for any complaints or 
findings of PTSD.  A June 1966 Report of Medical History 
reflects that the veteran denied having frequent trouble 
sleeping, frequent or terrifying nightmares, depression, loss 
of memory, and nervous trouble of any sort. 

Service personnel records reflect that the veteran's military 
occupational specialty was that of airport security 
policeman, and that he had served at the Itazuke Air Base in 
Japan.  None of the military records reflect that the veteran 
received a military decoration which was indicative of combat 
with the enemy or that he was wounded in action. 

VA outpatient and examination reports, dating from 1998-2002, 
are negative for any diagnosis of PTSD.  In this regard, a 
June 1998 VA examination report reflects that the veteran was 
diagnosed as having dysthymic disorder and generalized 
anxiety disorder.  The examiner specifically indicated that 
the veteran did not meet the diagnostic criteria for PTSD.  
The examiner further indicated that while the veteran 
reported a couple of events which might have been 
sufficiently traumatic to trigger PTSD, such as guarding dead 
bodies from Vietnam on the airport tarmac and retrieving body 
parts of soldiers killed in a train wreck, there was no 
evidence in the claims file to support or contradict the 
reported events.  The examiner also reported that a number of 
the symptoms reported by the veteran overlapped with his 
diagnosis of dysthymic disorder to include his restricted 
affect and diminished interest in significant activities.  

VA outpatient reports, dating from 1999-2002, reflect 
diagnoses of neurotic depression and generalized anxiety 
disorder.  



Analysis

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) stated that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  The Court further stated 
that where the proof is insufficient to establish a present 
disability there can be no valid claim for service 
connection.  Brammer, 3 Vet. App. at 225.

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The veteran contends that service connection is warranted for 
PTSD because it developed during active duty in Japan.  
Service medical records, to include a June  1966 examination 
for discharge report, are negative for any clinical findings 
of PTSD, and there is no-post-service medical evidence on 
file of any diagnosis of PTSD.  As noted previously in this 
decision, the Board notes that when examined by VA in June 
1998, the examiner concluded that the veteran did not meet 
the full diagnostic criteria for PTSD.  In the absence of 
competent evidence of PTSD, there can be no valid claim. 
Brammer, supra. In light of these circumstances, the Board 
must conclude that the preponderance of the evidence is 
against the claim for service connection for PTSD.


ORDER

Service connection for PTSD is denied. 



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

